Citation Nr: 1214561	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  09-46 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin



THE ISSUE

Entitlement to service connection for myofascial strain of the thoracic and lumbar paraspinal muscles, and scoliosis.



ATTORNEY FOR THE BOARD

K. Neilson, Counsel




INTRODUCTION

The appellant served in the United States Army Reserves from April 24, 1981, to July 17, 1981, which service included a period of active duty for training (ACDUTRA) from May 15, 1981, to July 17, 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The instant matter was previously before the Board in September 2010, at which time it was remanded for further development.  As discussed in further detail below, the Board finds that there was compliance with its September 2010 remand; thus, it may proceed with a decision.  See Stegall v. West, 11 Vet. App. 268 (1998). 


FINDING OF FACT

The appellant's scoliosis and myofascial strain are not attributable to his period of active duty for training.


CONCLUSION OF LAW

The appellant does not have a back disability that is the result of disease or injury incurred in or aggravated during active military service.  38 U.S.C.A. §§ 101 (2), (24) (26), 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.304 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

The VCAA notice requirements apply to all five elements of a service connection claim.  These are: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO received the appellant's claims of service connection for a back disability in December 2008.  In January 2009, the RO sent to the appellant a letter notifying him of the evidence required to substantiate his claim, which letter specifically informed him of the requirements for substantiating a claim based on Reserve or National Guard service.  That letter was returned to the RO due to an incorrect address, and subsequently was resent to the appellant in February 2009 to a different address.  Although that letter was also returned as undeliverable, in March 2009, the appellant responded that he had no additional information to submit in support of his claim.  In April 2009, the RO resent the letter to a third address, which had been provided by the appellant in his March 2009 response.  There is no indication in the claims folder that this letter was returned as undeliverable.  

The Board notes that the notice letter did not inform the appellant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA would attempt to obtain on behalf of the claimant; nor did it include the notice elements required by Dingess, supra, for how VA determines disability ratings and effective dates.  The appellant, however, has not demonstrated that such failure affected his ability to prosecute the claim.  See Shinseki v. Sanders, 129 S. Ct. 1696, 1705-06 (2009) (A claimant has the burden of demonstrating that a notice error occurred and that the notice error was prejudicial to the claim).  Indeed, the appellant has not disputed the contents of the VCAA notice in this case.  Upon review of the April 2009 letter sent to, and presumably received by the appellant, the Board finds that the appellant was afforded a meaningful opportunity to participate in the development of his claim.  Thus, the Board is satisfied that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the appellant in obtaining the evidence necessary to substantiate his claim.  The claims folder contains the appellant's service treatment records (STRs), service personnel records, in-service treatment records from Sheppard Air Force Base, Texas, private medical records from Froedtert Memorial Lutheran Hospital, and lay statements from the appellant.  Further, a review of the Virtual VA paperless claims processing system reveals that the appellant's VA treatment records have been associated with his paperless claims file.  

The Board also finds that the terms of its September 2010 remand were met by the agency of original jurisdiction (AOJ).  See Stegall, supra.  In the Board's remand, AOJ was directed to confirm the appellant's military service component and verify his dates of service, to attempt to obtain a copy of any DD 214 or other separation certificate, as well as the appellant's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) or the like, and to obtain any STRs from the appropriate agency showing the appellant's treatment at Sheppard Air Force Base in 1981.  The record contains a response from the National Personnel Records Center (NPRC) wherein it is indicated that a DD Form 214 was not issued because the appellant had no active service or less than 90 consecutive days of active duty training.  The appellant's personnel qualification record was submitted, which verified the appellant's dates of service and showed that he began a period of ACDUTRA on May 15, 1981.  The appellant's personnel filed was also provided and associated with the claims folder.  Further, although a negative response was initially received from Sheppard Air Force Base in November 2010, records from that facility were subsequently located and forwarded to the AOJ in January 2011.  Accordingly, the Board finds that there is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  

The appellant was afforded a VA examination in March 2009 in connection with his claim of service connection.  The examiner reviewed the claims folder, interviewed the appellant, and conducted an examination of his back.  X-rays were also taken.  The examiner diagnosed myofascial strain of the thoracic and lumbar paraspinal muscles, and scoliosis, and opined that those conditions were not as likely as not related to service.  In December 2011, on remand from the Board, the examiner provided an addendum to her previous examination report.  Upon review of the claims folder, the examiner indicated no change in her previous opinion.  The Board finds that the March 2009 examination report and December 2011 addendum contain sufficient evidence by which to evaluate the appellant's service connection claim and the Board finds that the examiner's opinion is supported by an adequate rationale.  The Board thus concludes the appellant was provided with an adequate examination and that the terms of the Board's September 2010 remand were satisfied.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall, supra.

II.  Analysis

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In order to receive service-connected compensation benefits, a payee must be a "veteran," which is defined, in part, as "a person who served in the active military, naval, or air service."  38 U.S.C.A. § 101(2) (West 2002); see 38 C.F.R. § 3.1(d) (2011).  "[A]ctive military, naval, or air service" is defined to include

active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training [(INACDUTRA)] during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.

38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).  

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty in the Armed Forces performed by Reserves for training purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c).  "The term 'Reserve' means a member of a reserve component of one of the Armed Forces."  38 U.S.C.A. § 101(26).  With respect to members of the Army National Guard or Air National Guard, ACDUTRA means full- time duty under section 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law.  38 U.S.C.A. § 101(22)(c).

Certain evidentiary presumptions--such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service--are provided by law to assist veterans in establishing service connection for a disability or disabilities.   38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2011).  The advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA and have not been service connected for disability traceable to any such period.   Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period).

In December 2008, the appellant filed a claim for VA disability compensation, seeking service connection for a back disability, which he asserted was the result of a fall he sustained during service.  Specifically, he stated that in the spring of 1981, during basic training at Fort Sill, Oklahoma, he fell 10 feet from the monkey bars on an obstacle course and landed on his back.  

A review of the appellant's April 1981 entrance examination shows that his spine and musculoskeletal system were clinically evaluated as normal.  The appellant denied a history of back pain.  The appellant's STRs document that he was seen on June 11, 1981, for complaints of low back pain for the previous four days.  The appellant reported that he had fallen about 10 feet and landed on his low back.  The assessment at that time was bruising due to the fall.  

On July 6, 1981, the appellant was transferred to the US Air Force Regional Hospital at Sheppard Air Force Base, where he was hospitalized for 10 days for psychiatric treatment.  The discharge summary notes that he was previously admitted to that facility on June 12, 1981, on account of bizarre behavior and other inappropriate psychotic-like manifestations.  Records from that first period of hospitalization show that the appellant complained of a sore back since June 9, 2011.  The appellant also expressed fear that he would hurt his back again if he was returned to duty.  A June 13, 1981, examination report revealed no deformity of the back or extremities.  The appellant was observed to have normal strength and range of motion.  The narrative summary for that first period of hospitalization noted that the appellant was questioned on various items and his only complaint pertained to pain and discomfort in the lumbosacral region, which had started during basic training when he fell on his back during an obstacle course.  The narrative summary for his second period of hospitalization continued a diagnosis of brief reactive psychosis and indicated that the appellant's prognosis for military life was poor in view of his severe personality disorder.  The summary also indicated that the appellant was questioned on various items and had no particular physical complaint.  The appellant was discharged from service on July 17, 1981, for lack of mental capacity to complete training.

The appellant was afforded a VA examination in March 2009.  He reported injuring his back in service and experiencing intermittent back pain since that time.  The appellant indicated no treatment by a physician related to his back, stating that he used heat and Doan's pills to alleviate symptoms.  The appellant reported a low-speed motor vehicle accident in the 1980s, but stated that he was not injured as a result of that accident.  

Physical examination of the appellant revealed decreased lumbar curvature.  Tenderness was present with light palpation diffusely through the lower thoracic and lumbar spine over the spinous process and paraspinal muscles.  The appellant was observed to have limitation of flexion and extension, with pain on extension.  X-rays of the thoracic and lumbosacral spine revealed scoliosis.  The examiner diagnosed the appellant as having myofascial strain of the thoracic and lumbar paraspinal muscles and scoliosis.

In consideration of whether the appellant's back disability was related to service, the examiner opined that the appellant's back conditions were not as likely as not related to service.  The examiner acknowledged that the appellant received treatment in service related to a bruised back, but noted that no further treatment was indicated.  The examiner further opined that the appellant's scoliosis existed prior to service and was not aggravated by service.  She stated that the natural progress of the appellant's scoliosis was the cause of the appellant's myofascial strain, with stress to the paraspinal muscles causing the symptoms of pain, spasms, and tenderness.  The examiner also attributed the appellant's limited range of motion to his scoliosis.

In a December 2011 addendum, the VA examiner again opined that the appellant's claimed back disability was less likely than not caused by the in-service back injury.  The examiner noted the appellant's in-service back injury and subsequent complaints of back pain, but noted that he had received no treatment related to his back during the hospitalization in June 1981.  The examiner stated that the appellant's current myofascial strain and scoliosis were not related to a bruised back the appellant sustained in service, noting that examination of the back subsequent to the in-service injury was normal.  

The Board finds that the VA examiner's March 2009 and December 2011 negative nexus opinions are adequately supported by the reasons stated therein.  It is clear that the examiner considered a variety of factors, to include the in-service back injury and the appellant's lay statements regarding the onset and continuity of pain.  The Board finds that, in light of the appellant's June 13, 1981, examination report revealing a normal back, the lack of any particular physical complaints during his July 1981 period of hospitalization, and the VA examiner's opinion that the appellant's scoliosis was not incurred or aggravated in service and was the cause of his current myofascial strain and back pain, there is no basis to establish service connection for a back disability, as a crucial element of service connection has not been shown.  See Davidson, supra (service connection requires evidence of a nexus between the claimed in-service disease or injury and the present disability).

In finding that service connection for a back disability is not warranted based on the lack of nexus evidence, the Board is cognizant of the fact that "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection.'"  Barr, 21 Vet. App. at 307 (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Here, although the appellant has asserted that he hurt his back in service and has had pain since that time, he has indicated that that pain is intermittent in nature.  Further, the VA examiner expressed her opinion as a medical professional that the appellant's complained of back pain is related to his scoliosis, which was not the result of his in-service back injury.  The Board finds the VA examiner's opinion in this regard to be more probative than the appellant's lay assertions in identifying the cause of the appellant's pain because the VA examiner is a medical professional and her opinion took into consideration the appellant's report of intermittent back pain since service.  

Further, as to any contention by the appellant that because he injured his back in service, his current back disability must therefore be etiologically related to that in-service injury, the Board notes that generally etiology of dysfunctions and disorders is a medical determination.  See Jandreau v. Nicholson, 492 F.3d 1372, 1374-75 (Fed. Cir 2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed.Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Here, the appellant, as a lay person without the appropriate medical training and expertise, is not competent to make such an etiological conclusion with regard to his back disability, especially in light of the VA examiner's opinion to the contrary.  See Jandreau, supra; Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The VA examiner provided an explanation for the continued pain due to natural progression of the scoliosis that pre-existed the period of ACDUTRA, which explanation is not contradicted by any other competent medical evidence of record.  (As noted above, the appellant is not entitled to certain evidentiary presumptions, such as the presumption of soundness at entry.)

In finding that service connection for the appellant's myofascial strain and scoliosis is not warranted, the Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting service connection.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2011).


ORDER

Entitlement to service connection for myofascial strain of the thoracic and lumbar paraspinal muscles, and scoliosis is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Appellants Affairs


